Exhibit 10.24
 
AMENDED AND RESTATED SEVERANCE PLAN
FOR CERTAIN EXECUTIVES OF PXRE GROUP LTD.
 
1.          Establishment of Plan
 
             This Amended and Restated Severance Plan for Certain Executives
(the “Plan”) is established to provide severance benefits to certain executives
of PXRE Group Ltd. (the “Company”) and its subsidiaries.
 
2.          Purpose
 
             The Company, on behalf of itself and its stockholders, desires to
continue to attract and retain well-qualified executives who are an integral
part of the management of the Company and its subsidiaries, such as the
Designated Employees (as hereinafter defined).  The purpose of the Plan is to
provide an incentive to the Designated Employees, whose knowledge, expertise and
level of performance are critical to the current and future success of the
Company and its subsidiaries, to remain in the employ of the Company and/or its
subsidiaries, notwithstanding the uncertainty and job insecurity created by an
actual or threatened Change in Control (as hereinafter defined).
 
3.          Definitions
 
             Terms not otherwise defined in the Plan shall have the meanings set
forth in this Section 3.
 
             3.1          Change in Control.  A “Change in Control” of the
Company shall be deemed to have occurred if:
 
                            (a)          any “person” (as such term is used in
Sections 13(d) and 14(d) of the Exchange Act) other than the Company becomes the
“beneficial owner” (as determined for purposes of Regulation 13-D under the
Exchange Act as currently in effect) other than, with respect to any holder of
Series A, Series B or Series C Convertible Voting Preferred Shares, by reason of
the receipt of share dividends, directly or indirectly, of securities of the
Company representing 30% or more of the combined voting power of the Company’s
then outstanding securities with respect to matters presented at the Company’s
general meetings, other than the election of directors (“Voting Power”);
provided, however, that the disposition by an original holder of either Series
A, Series B or Series C Convertible Voting Preferred Shares (a “Preferred
Shareholder”) of such preferred shares (or any securities into which such shares
have ultimately been converted) to a person will not constitute a Change of
Control under this clause (i) unless (x) such person, immediately following such
acquisition from such Preferred Shareholder, holds securities representing at
least 50% Voting Power, or (y) such person has acquired securities from more
than one Preferred Shareholder in the same or related transactions, and
immediately following the last of such transactions, holds securities
representing at least 30% Voting Power; provided further, however, if, by reason
of the preceding proviso, the acquisition by a person of at least 30% but less
than 50% Voting Power does not constitute a Change of Control under this clause
(i), a Change of Control will be deemed to occur if such person thereafter
becomes holder of at least 50% Voting Power, whether or not pursuant to a
related transaction; or
 

--------------------------------------------------------------------------------


 
                            (b)          the shareholders of the Company approve
(A) any merger or consolidation of the Company with any other corporation, other
than a merger or consolidation in which the Company is the surviving entity or a
merger or consolidation which would result in the holders of the voting
securities of the Company outstanding immediately prior thereto holding
immediately thereafter securities representing more than 80% of the combined
voting power of the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation, or (B) any sale or
other disposition (in one transaction or a series of related transactions) of
all, or substantially all, of the assets of the Company; or
 
                            (c)          the shareholders of the Company approve
a plan or proposal for the liquidation or dissolution of the Company; or
 
                            (d)          during any period of two consecutive
years (not including any period prior to May 30, 2002), individuals who at the
beginning of such period constitute the entire Board of Directors of the Company
and any new director, whose election to the Board or nomination for election to
the Board by the Company’s shareholders was approved by a vote of at least
two-thirds (2/3) of the directors then still in office who either were directors
at the beginning of the period or whose election or nomination for election was
previously so approved, cease for any reason to constitute a majority of the
Board.
 
             3.2          Constructive Discharge.  The term “Constructive
Discharge” means a termination of employment by a Designated Employee in the
event of any:
 
                            (a)          material change by the Company or any
of its subsidiaries after a Change in Control of the Company (or within six (6)
months prior to such Change in Control if discussions concerning such Change in
Control had commenced at or prior to such material change) of the Designated
Employee’s duties or responsibilities that would cause the Designated Employee’s
position with the Company and/or its subsidiaries to become of less dignity,
responsibility, importance or scope from the position held by the Designated
Employee immediately prior to such material change, other than any such change
primarily attributable to the fact that the Company’s securities are no longer
publicly traded or which is effected with the Designated Employee’s prior
expressed written consent;
 
                            (b)          reduction in the Designated Employee’s
base salary is in effect on the date such person becomes a Designated Employee
for purposes of the Plan as the same may be increased from time to time, or a
change in the method of calculating bonuses or incentive compensation awards
that would have the effect of materially reducing the Designated Employee’s
annual bonus or incentive compensation award;
 
2

--------------------------------------------------------------------------------


 
                            (c)          except as required by law, any failure
by the Company or its subsidiaries to continue in effect without substantial
change any compensation, incentive, welfare or benefit plan or arrangement, as
well as any plan or arrangement whereby the Designated Employee may acquire
securities of the Company, in which the Designated Employee is participating at
the time of a Change in Control of the Company (or within six (6) months prior
to such Change in Control if discussions concerning such Change in Control had
commenced at or prior to such failure), or any other plans providing the
Designated Employee with substantially similar benefits (hereinafter
collectively the “Benefit Plans”) or the taking of any action by the Company or
its subsidiaries which would adversely affect the Designated Employee’s
participation in or materially reduce the Designated Employee’s benefits under
any such Benefit Plan or deprive the Designated Employee of specified benefits
which otherwise would be accruing to him or her at such time, unless an
equitable substitute arrangement (embodied in an ongoing substitute or
alternative Benefit Plan) has been made for the benefit of the Designated
Employee with respect to the Benefit Plan in question.  For purposes of the
foregoing, Benefit Plans shall include, but not be limited to, the Company’s
Retirement Plan, Defined Contribution Pension Plan  401(k) Plan , Employee Stock
Purchase Plan, 1992 Officer Incentive Plan, 2002 Officer Incentive Plan, the
Incentive Bonus Compensation Plan, or any other plan or arrangement to receive
and exercise stock options or stock appreciation rights, supplemental pension
plan, insured medical reimbursement plan, automobile benefits, executive
financial planning, group life insurance, personal catastrophe liability
insurance, medical, dental, accident or disability plan;
 
                            (d)          assignment or reassignment by the
Company or its subsidiaries of the Designated Employee to another place of
employment more than 50 miles from the Designated Employee’s place of employment
at the time of the Change in Control of the Company (or within six (6) months
prior to such Change in Control if discussions concerning such Change in Control
had commenced at or prior to such action), except for required travel by the
Designated Employee on the Company’s business to an extent substantially
consistent with the Designated Employee’s prior business travel obligations;
 
                            (e)          liquidation, dissolution, consolidation
or merger of the Company, or transfer of all or substantially all of its assets,
other than a transaction in which a successor corporation with a net worth at
least equal to that of the Company assumes administration of the Plan and all
obligations and undertakings of the Company hereunder; or
 
                            (f)          any material breach by the Company of
any provision of the Plan or of any employment agreement between the Company or
any of its subsidiaries and the Designated Employee;
 
by written notice to the Company, specifying the event relied upon for such
termination, which event is not corrected by the Company within ten (10) days
following receipt of such notice.
 
             3.3          Designated Employee(s).  The terms “Designated
Employees” and “Designated Employee” shall mean all duly appointed officers of
the Company or its subsidiaries other than the Chief Executive Officer of the
Company or any other officer subject to an employment agreement that
specifically excludes such officer from participating under this Plan. 
Designated Employees are excluded from participating in the Amended and Restated
Severance Plan for Employees of PXRE Group Ltd.
 
3

--------------------------------------------------------------------------------


 
             3.4          Termination for Cause.  The term “Termination for
Cause” means a termination of the Designated Employee’s employment by the
Company or any of its subsidiaries due to the Designated Employee’s (a) willful
and continued failure to substantially perform his or her employment duties
(other than any failure resulting from an illness or other similar incapacity or
disability) or (b) willful misconduct which is materially injurious to the
Company, monetarily or otherwise.  For purposes of the Plan, no act, or failure
to act, on the Designated Employee’s part shall be deemed “willful” unless done,
or omitted to be done, by the Designated Employee not in good faith and without
reasonable belief that such action or omission was in the best interest of the
Company and its subsidiaries.  During the original or any extended term of the
Plan, the definition of “Termination for Cause” contained herein shall
supersede, for purposes of the Plan, any definition of such term contained in
any employment agreement with any Designated Employee.  In each instance of a
Termination for Cause of a Designated Employee, the Board of Directors of the
Company shall give written notice to the Designated Employee specifying the
event relied upon for such termination, and the Designated Employee shall have
thirty (30) days within which to correct the event or conduct so specified in
the notice before any Termination for Cause shall be effective. 
 
4.          Beneficiaries
             Each Designated Employee may designate a beneficiary or
beneficiaries who are to receive any payments due to him or her under the Plan
if he or she should not be living.  If the Designated Employee fails to
designate a beneficiary or such person fails to survive the Designated Employee,
any payments due to the Designated Employee shall be made to his or her executor
or administrator of his or her estate.
 
5.          Termination Following a Change in Control
 
                            (a)          If a Change in Control of the Company
shall occur and within twelve (12) months after such Change in Control (or
within six (6) months prior to such Change in Control if discussions concerning
such Change in Control had commenced at or prior to either of the events
described in clauses (i) and (ii) below):
 
                                          (i)          the Designated Employee’s
employment is terminated by the Company or any of its subsidiaries for any
reason other than a Termination for Cause or the Designated Employee’s death,
Disability (as hereinafter defined) or Retirement (as hereinafter defined); or
 
                                          (ii)         the Designated Employee
terminates his or her employment because of a Constructive Discharge;
then the Company shall pay to the Designated Employee, and provide the
Designated Employee and the Designated Employee’s dependents with, the
following:
 
                                                        (A)          within ten
(10) business days of the Effective Date (as hereinafter defined) of the
termination (or of the date of the Change in Control if the termination occurs
during the six (6) month period prior thereto), a lump sum cash amount equal to
the sum of:
 
                                                                         (1)          the
Designated Employee’s annual base salary;
 
                                                                         (2)          the
Designated Employee’s Target Bonus under the Incentive Bonus
                                                                                        Compensation
Plan;
 
4

--------------------------------------------------------------------------------


 
                                                                         (3)          the
present lump sum value of --
 
                                                                                        (a)          the
additional matching contributions which the Company would have made to the
Company’s 401 (k) Plan  and  Defined Contribution Pension Plan (the “Savings and
Investment Plans”) on account of the Designated Employee’s additional period of
participation (as provided in (a), above) computed as if the Designated
Employee’s period of participation in the Plan consisted of his or her actual
period of participation in the Plan as of his or her actual termination of
employment (or earlier termination of the Plan) plus his or her additional
period of participation, his or her annual rate of compensation for purposes of
the Plan during such additional period was the annual base salary in (1) above,
his or her contributions to the Plan during such additional period for purposes
of determining matching contributions were computed under the elections in
effect for the Designated Employee as of his or her actual termination of
employment (or earlier termination of the Plan), the Company’s matching
contributions allocable to the Designated Employee were based on the greater of
(x) the highest ratio of the Company’s matching contribution allocated to a
participant to the participant’s contribution subject to match under the Plan
for the plan year immediately preceding the plan year in which the Designated
Employee’s employment terminates (or earlier termination of the Plan) or (y) the
highest such ratio for the plan year in which the Change of Control occurs, and
the Company made such additional matching contributions to the Plan as of the
end of each month in such additional period; and
 
                                                                         (4)          an
amount equal to the total of all amounts held in accounts for the Designated
Employee under the  Pension Plan and Savings and Investment Plans (consisting of
employer contributions, forfeitures and earnings thereon) which are forfeited
under the terms of either of those Plans on his or her termination of
employment;


provided, however, that the amount due under the foregoing shall be reduced by
the present lump sum value of the amounts, if any, payable to the Designated
Employee by reason of the termination of his or her employment under an
employment agreement with the Company, Company policy other than this Plan or
applicable statute.  For the purposes of determining a present lump sum value
under this proviso, the discount rate shall be equal to 120% of the applicable
Federal rate (determined under Section 1274(d) of the Code and the applicable
regulations in effect on the date as of which the present value is to be
determined) compounded semi-annually.
 
                                                        (B)          For a
period of one (1) year, disability, accident, health and life insurance
substantially similar to those insurance benefits which the Designated Employee
received immediately prior to the date of the Notice of Termination; provided,
however, benefits otherwise receivable by the Designated Employee pursuant to
this Section 5(a)(B) shall be reduced to the extent comparable benefits are
actually received by the Designated Employee during such specified period
following his or her termination (or such shorter period elected by the
Designated Employee), and any such benefits actually received by the Designated
Employee shall be reported by him or her to the Company.  If and to the extent
that the benefits specified herein shall not be payable or provided under plans
then in effect, the Company shall pay or provide such benefits on an individual
basis.
 
5

--------------------------------------------------------------------------------


 
                                                        (C)           Upon proof
of expenditure of the same, all reasonable legal fees and expenses incurred in
connection with the enforcement by a Designated Employee of his or her rights
under the Plan.
 
                            (b)          Any purported termination of the
Designated Employee’s employment by the Company and its subsidiaries or by the
Designated Employee under this Section 5 shall be communicated by a Notice of
Termination to the other party.  For purposes of this Plan, a “Notice of
Termination” shall mean a written notice which shall indicate those specific
termination provisions in the Plan relied upon and which sets forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Designated Employee’s employment under the provision so
indicated.
 
                            (c)          In the event of any termination of
employment of a Designated Employee for any reason other than a Disability or
Termination for Cause, the effective date of such termination (the “Effective
Date”) shall be the date specified in the Notice of Termination.  The Effective
Date of any termination of employment of a Designated Employee due to a
Disability shall be the date which is thirty (30) days after the date on which a
Notice of Termination is given by the Company to the Designated Employee
(provided that the Designated Employee shall not have returned to the full-time
performance of his or her duties during such thirty (30) day period).
 
                            (d)          For purposes of the Plan, “Disability”
shall mean the inability of the Designated Employee, due to illness or
incapacity, to substantially perform for a continuous period of at least three
(3) months the duties attendant to the position held by the Designated Employee
in the Company or any of its subsidiaries.  For purposes of the Plan,
“Retirement” shall mean a Designated Employee’s voluntary termination of
employment in accordance with the Company’s retirement policy (excluding early
retirement) generally applicable to its salaried employees or in accordance with
any retirement arrangement established with the Designated Employee’s consent
with respect to him or her.
 
6.          Indemnification for Excise Tax; Preparation of Tax Return;
Cooperation
 
                            (a)          The Company agrees that it will
promptly pay or cause to be paid to a Designated Employee an additional amount
in cash (“Additional Amount”) which net of Attributable Taxes equals the amount
of federal excise taxes, including interest and penalties, payable under Section
4999 of the Internal Revenue Code of 1986, as amended (the “Code”) with respect
to the benefits received by the Designated Employee pursuant to Section 5 of the
Plan and the Company’s 2002 Officer Incentive Plan and 1992 Officer Incentive
Plan.  “Attributable Taxes” shall mean all taxes, interest and penalties,
including any federal, state and local income taxes and any federal excise taxes
under Section 4999 of the Code, which become payable by the Designated Employee
as a result of the receipt of the Additional Amount.  It is intended that no
Designated Employee shall suffer any loss or expense resulting from the
assessment of any such excise tax and the Company’s reimbursement of said
Designated Employee for payment of any such excise tax.
 
6
 

--------------------------------------------------------------------------------


 
                            (b)          The Company, at its sole expense,
agrees to supply any Designated Employee with advice from competent tax counsel
as to whether such Designated Employee must reflect and pay an excise tax under
Sections 280G and 4999 of the Code on the filing of any federal income tax
return of the Designated Employee relating to the period or periods in which the
Designated Employee received payments or benefits under the Plan which may
result in the imposition of such an excise tax.  If such tax counsel advises
that such excise tax must be reflected and paid on such tax return, the
Designated Employee agrees to so reflect and pay such tax at which time the
Company will reimburse the Designated Employee in accordance with Section 6(a)
above.  If such tax counsel advises that such excise tax need not be reflected
and paid on such tax return, the Designated Employee agrees to prepare and file
his tax return in accordance with such advice.  In either case the Company shall
indemnify each Designated Employee in accordance with Section 6(a) of the Plan
for any subsequent assessment of excise taxes made by the Internal Revenue
Service (“IRS”) under Section 4999 of the Code with respect to the benefits
received by the Designated Employee under Section 5 of the Plan.
 
                            (c)          Each Designated Employee promptly shall
notify the Company in the event of any audit by the IRS in which the IRS asserts
that any excise tax should be assessed against such Designated Employee, and
further agrees to cooperate with the Company in contesting (at the Company’s
sole expense) any such proposed assessment.  Each Designated Employee agrees not
to settle or compromise any such assessment without the Company’s consent.  If a
Designated Employee’s failure to settle a proposed assessment with respect to
such excise tax (“Proposed Assessment”) is at the direction of the Company and
becomes the reason his overall audit cannot be finally resolved, then such
Designated Employee may demand that the Company consent to settle the Proposed
Assessment.  If the Company does not, within sixty (60) days after such demand,
settle or consent to allow the Designated Employee to settle, the Proposed
Assessment, the Company shall indemnify and hold harmless such Designated
Employee from any additional interest or penalties resulting from the delay in
finally resolving the audit.
 
             6.2          Arbitration
 
             In the event of any dispute or difference between the parties
hereto concerning their rights and duties hereunder, a Designated Employee may,
by notice to the Company, require such dispute or difference to be submitted to
arbitration.  The arbitrator or arbitrators shall be selected by agreement of
the parties of, if they cannot agree on an arbitrator or arbitrators within
thirty (30) days after the Designated Employee shall have notified the Company
of his or her desire to have the question settled by arbitration, then the
arbitrator or arbitrators shall be selected by the American Arbitration
Association (the “AAA”) in New York, New York upon the application of either
party.  The determination reached in such arbitration shall be final and binding
on both parties without any right of appeal or further dispute.  Execution of
the determination by such arbitrator(s) may be sought in any court of competent
jurisdiction.  The fees and expenses of any arbitrators and the AAA shall be
paid by the Company.  Unless otherwise agreed by the parties, any such
arbitration shall take place in New York, New York and shall be conducted in
accordance with the rules of the AAA.
 
7
 

--------------------------------------------------------------------------------


 
7.          No Diminution of Rights
 
             The provisions of the Plan, and any payment provided for hereunder,
shall not reduce any amounts otherwise payable, or in any way diminish the
Designated Employee’s existing rights, or rights which would accrue solely as a
result of the passage of time, under any benefit plan, employment agreement or
other contract, plan or arrangement.
 
8.          Term; Amendments
 
                            (a)          The Plan shall continue until and
terminate five (5) years from the date hereof unless the Board of Directors of
the Company, by resolution duly adopted prior to the end of the first five (5)
year term or of any subsequent renewal term, indicates that the Plan shall be
renewed.  Further, if a Change in Control occurs during the original or any
extended term of the Plan, the Plan shall continue until the Company shall have
fully performed all of its obligations hereunder with respect to all Designated
Employees, with no future performance being possible.
 
                            (b)          The Plan may not be amended in any
manner which has a significant adverse effect on any Designated Employee and his
or her rights hereunder without the written consent of such Designated
Employee.  Notwithstanding the foregoing, upon the occurrence of a Change in
Control, the Plan may not be amended in any respect without the written consent
of each Designated Employee affected by such proposed amendment. 
Notwithstanding any other provision hereof, the Plan may be amended in order to
obtain or maintain the status of (i) the Company’s Pension Plan and its Savings
and Investment Plans as qualified plans under Section 401(a) of the Code and
(ii) the Company’s 2002 Officer Incentive Plan and 1992 Officer Incentive Plan
as qualified under Rule 16b-3 promulgated pursuant to the Exchange Act.
 
9.          No Effect on Employment Prior to Change in Control
 
             Nothing in the Plan or any agreement entered into pursuant to the
Plan shall confer upon the Designated Employee any right to continue in the
employ of the Company or any of its subsidiaries or shall interfere with or
restrict in any way the rights of the Company and its subsidiaries, which are
hereby expressly reserved, to discharge the Designated Employee at any time for
any reason whatsoever, with or without cause.
 
10.         Notices
 
              For the purpose of the Plan, notices and all other communications
provided for in the Plan shall be in writing and shall be deemed to have been
duly given when delivered or mailed by United States registered mail, return
receipt requested, postage prepaid, addressed, in the case of a Designated
Employee, to his or her last residence address on file with the Company, and in
the case of the Company to the attention of the President of the Company, c/o
Morgan, Lewis & Bockius LLP, 101 Park Avenue, New York, New York 10178, or to
such other address as such party may have furnished to the other in writing in
accordance herewith.  Notices and other communications shall be effective when
actually received by the addressee.
 
11.         Miscellaneous
 
              The Plan shall in all respects be governed by, and construed in
accordance with, the internal laws of the State of New York without reference to
the principles of conflict of laws.  All references to sections of the Code
shall be deemed also to refer to any successor provisions to such sections.  Any
payments provided for hereunder shall be paid net of any applicable withholding
required under federal, state or local law.
 
Dated:  May 5, 2004
 
8